On Petition foe Reheaeing.
Per Curiam.
1. Complaint is made that we did not rule upon the sufficiency of the evidence to- establish a special contract for the safe delivery of the cattle to the consignees. at Indianapolis. Such a contract was specifically averre'd in the complaint. It was a triable issue, and a question of fact for the jury. The jury decided it against the appellant. There was evidence that the cattle were consigned to Neaville, Elliott & Johnson at Indianapolis; that appellant had a continuous line of railroad from Raub to,Indianapolis; that there was a shorter and usual route by way of LaFayette and the Big Four; that no direction whatever was given by the shipper as to which route should be traveled in reaching Indianapolis; that the shipper expressed a desire that the cattle should be in Indianapolis that evening, and appellant’s agent answered that they should be there; and from these and other proved facts the jury had reasonable grounds to infer a special contract, and whether sufficient to establish such contract was for the jury, and not us, to decide. We can not weigh the evidence.
Petition for rehearing overruled.